DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application filed on January 27, 2021, in which claims 1-20 have been presented for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1-15 are rejected under 35 U.S.C. 101.
Priority
4.	Examiner has acknowledged Applicant’s claim of priority from U.S. Provisional Patent Application Serial No. 63/119,991, filed December 1, 2020.
Information Disclosure Statement
5.	The information disclosure statements, filed on January 27, 2021, and March 3, 2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:	Whoever invents or discovers any new and useful process, machine, 	manufacture, or composition of matter, or any new and useful improvement 	thereof, may obtain a patent therefor, subject to the conditions and requirements 	of this title.
7.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason” See MPEP 2106.03(II), [R-10.2019]
	“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.” -1351 OG 212 (February 23, 2010)
	While the modifier non-transitory added to a computer readable mediumis specifically mentioned in the OG notice, other language may be acceptable if it is supported by the original disclosure and its broadest reasonable interpretation excludes transitory propagating signals.  Acceptable amendments would have to be determined on a case-by case basis.
	As per claim 15, Applicant does not explicitly and deliberately define the terms “computer-readable storage medium” but rather, at instant Specification, paragraph [0005], Applicant recites that “An example computer-readable storage medium on which are stored instructions. The instructions when executed cause a processor of a programmable device to perform functions of determining a first operating parameter indicative of a utilization status of a server farm comprising a plurality of virtual machines; determining that the first operating parameter falls within a first range of operating values in which capacity testing of the server farm is performed; capacity testing the server farm to determine a capacity estimate by iteratively configuring a virtual machine of the plurality of virtual machines operating in an active state to operate in a sleep state until the first operating parameter reaches an upper threshold associated with the first range of operating values and monitoring performance of the plurality of virtual machines; modifying configuration parameters of the server farm to adjust an amount of available computing capacity based on the capacity estimate; and operating the server farm based on the updated configuration parameters.” (Recited from paragraph [0005] of instant Specification).	The above cited paragraph fails to give an explicit and deliberate definition of the terms “computer-readable storage medium,” but rather repeats the claim language of independent claim 15.  Examiner notes other variations being used in instant Specification (“computer-readable medium,” “machine-readable medium”).  In particular, paragraph [0076] does include an explicit and deliberate definition of the terms “machine-readable medium,” and recites, “As used herein, “machine-readable medium” refers to a device able to temporarily or permanently store instructions and data that cause machine 1000 to operate in a specific fashion, and may include, but is not limited to, random-access memory (RAM), read-only memory (ROM), buffer memory, flash memory, optical storage media, magnetic storage media and devices, cache memory, network-accessible or cloud storage, other types of storage and/or any suitable combination thereof. The term “machine-readable medium” applies to a single medium, or combination of multiple media, used to store instructions (for example, instructions 1016) for execution by a machine 1000 such that the instructions, when executed by one or more processors 1010 of the machine 1000, cause the machine 1000 to perform and one or more of the features described herein. Accordingly, a “machine-readable medium” may refer to a single storage device, as well as “cloud-based” storage systems or storage networks that include multiple storage apparatus or devices. The term “machine-readable medium” excludes signals per se.” (Recited from paragraph [0076] of instant Specification).  Apart from an explicit and deliberate definition/disavowal of what a “computer-readable storage medium” includes and excludes, as is readily known by the skilled artisan and given the broadest reasonable interpretation in the arts, such “media” would not be precluded from including transmission-type media, such as signals and propagating waves, (since at least computer programs can produce signals carrying instructions thereon) non-statutory subject matter under 35 U.S.C. § 101.	Besides amending independent claim 15 by adding the terms “non-transitory” preceding the terms “computer readable storage medium,” Examiner urges that a rejection under § 101 can also be avoided by either amending the claimed terms to: “computer usable memory,” “computer usable storage memory,” “computer readable memory,” “computer readable device,” “computer recordable memory,” “computer recordable device,” (i.e. any variations thereof, where “media” or “medium” is replaced by “device” or “memory”) or adding “wherein the medium excludes signals”.  Note, the term “tangible” does not suffice, as tangible is taken to mean, “that which is capable of being touched and/or perceived,” and therefore includes signals (e.g. sound).	Dependent claims 16-20 fail to remedy the deficiencies of independent claim 15 and are likewise rejected.
Allowable Subject Matter
8.	Claims 1-14 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	The prior art of record, individually or in combination, fails to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 8), including capacity testing a server farm to determine a capacity estimate by iteratively configuring a virtual machine of a plurality of virtual machines operating in an active state to operate in a sleep state until a first operating parameter reaches an upper threshold associated with a first range of operating values and monitoring performance of the plurality of virtual machines; modifying configuration parameters of the server farm to adjust an amount of available computing capacity based on the capacity estimate; and operating the server farm based on the updated configuration parameters, in combination with each and every other limitation and feature of independent claim 8.
	While the closest prior art of records (See Ganti USPGPUB 2021/0224121 and Bruun USPGPUB 2016/0335111) virtual machine-initiated workload management and virtual network function management, respectively, and discuss dynamically scaling virtual machines to address workload, neither reference discloses, teaches or suggests, alone or in combination, capacity testing a server farm to determine a capacity estimate by iteratively configuring a virtual machine of a plurality of virtual machines operating in an active state to operate in a sleep state until a first operating parameter reaches an upper threshold associated with a first range of operating values and monitoring performance of the plurality of virtual machines; modifying configuration parameters of the server farm to adjust an amount of available computing capacity based on the capacity estimate; and operating the server farm based on the updated configuration parameters.
	Dependent claims 9-14 further limit independent claim 8 and are therefore also allowed.  As well, independent claim 1 is narrower in scope than independent claim 8, as independent claim 1 performs limitations substantially as described in method claim 8 and also contains additional features than method claim 8; therefore, it is also allowed, along with dependent claims 2-7.
Conclusion
10.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Chen (USPAT 10,270,711) discloses a system and method for efficient cloud service capacity scaling and Zimmer (USPGPUB 2005/0268078) discloses a system and method for distributed advanced power management in a virtual machine environment.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441